Citation Nr: 0924575	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to compensation benefits for erectile dysfunction 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from June 1971 to 
July 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from September 2005 rating decision in which the RO, inter 
alia, denied entitlement to compensation for erectile 
dysfunction under the provisions of 38 U.S.C.A. § 1151.  The 
Veteran filed a notice of disagreement (NOD) in October 2005, 
and the RO issued a statement of the case (SOC) in February 
2006.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in April 2006.

In April 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In January 2008, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in a May 2009 supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Any additional disability acquired by the Veteran 
following penile prosthesis implantation and removal in 1994 
at a VA Medical Center (VAMC), did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other instance of fault on the part of VA, 
nor as a result of an event that was not reasonably 
foreseeable.




CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for erectile dysfunction claimed to be the result of 
VA treatment are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2005 pre-rating and a January 2008 
post-rating letter provided notice to the appellant regarding 
what information and evidence is needed to substantiate a 
claim for §1151 compensation, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The September 2005 RO rating decision reflects the 
RO's initial adjudication of the claim after issuance of the 
July 2005 letter.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA in-patient and outpatient treatment records (in 
particular, those treatment records pertaining to the 1994 
penile prosthesis surgeries); private treatment records from 
Boston University, Mercy Hospital, Boston Medical Center, and 
Portland Urology Associates; and the report of a January 2009 
VA examination and medical opinion.  Also of record and 
considered in connection with the appeal are the transcript 
of the April 2007 hearing and the various written statements 
provided by the Veteran.

The Board also finds that no additional RO action prior to 
appellate consideration of the claim is warranted.  In the 
January 2008 remand, the Board directed the RO to obtain the 
complete medical inpatient/outpatient records related to the 
Veteran's March 1994 penile prosthesis implant surgery and 
the May 1994 penile prosthesis removal surgery from the VAMC 
in Togus, Maine.  In February 2008, the Togus VAMC informed 
the AMC that these records had been transferred to the VAMC 
in Columbia, South Carolina.  The Columbia VAMC had 
previously indicated that it did not have the records and 
they had been transferred to the VAMC in Phoenix, Arizona, in 
September 2000.  In January 2007, the Phoenix VAMC indicated 
that, unfortunately, it did not have these records.  The 
Veteran was able to submit copies of some of these records, 
including VA urology notes in 1992, 1993, and 1994; an 
operation report of the venous ligation surgery in May 1993; 
the operation reports and in-patient records relating to the 
March 1994 implant surgery and May 1994 removal surgery; and 
a February 1996 VA urology record.  The Veteran contends that 
these records are incomplete.  The Board finds that VA has 
made reasonable efforts to obtain complete copies of these 
records and that further efforts to obtain them would be 
futile.

The Board also notes that that the January 2008 remand 
directed the RO to provide notice to the Veteran of 38 C.F.R. 
§ 17.32, the regulation pertaining to informed consent.  It 
does not appear from the record that this notice was provided 
prior to returning the claim to the Board for further 
appellate consideration.  However, as explained in further 
detail below, the current record does not reflect even a 
prima facie claim for § 1151 compensation, on the merits.  As 
such, the Board finds that the failure to provide this notice 
is not prejudicial to the Veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App.at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service-
connected.  A qualifying disability is one that is not the 
result of a veteran's willful misconduct, and that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished a veteran under any law administered by 
VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonable foreseeable.  38 
U.S.C.A. § 1151(a).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in a 
veteran's additional disability. The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
hospital care, medical or surgical treatment, or examination 
caused a veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d)(1) 
(2008).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2) 
(2008).

The Veteran contends, in his correspondence and in his 
testimony, that he has additional disability resulting from 
1994 surgeries involving a penile implant and that this 
additional disability was either the result of improper care 
rendered by VA or was an event not reasonably foreseeable.  
The Board has reviewed all the evidence of record, and, for 
the reasons explained below, finds no basis for the 
establishment of compensation benefits under the provisions 
of 38 U.S.C.A. § 1151.  

VA outpatient treatment records reflect that the Veteran 
complained of sexual dysfunction in 1992.  In January 1993, 
penile tumescence monitoring revealed organic erectile 
dysfunction.  In May 1993, he underwent venous ligation of 
the penis without complications.  Post-operative notes 
reflect continued erectile dysfunction.  In March 1994, the 
Veteran elected to have a penile prosthesis surgically 
implanted; the operative report shows that the procedure went 
well and the Veteran went to recovery in stable condition.  
An April 1994 follow-up note reflects well-healed wounds, the 
prosthesis inflated okay, and the Veteran's penis was sore.  
A May 1994 follow-up note indicates the Veteran complained of 
drainage from his scrotum.  On physical examination, there 
was a small opening in the midscrotal wound and the 
prosthesis tubing was protruding through the defect; it was 
noted that the prosthesis was infected.  An operative report 
reflects that the penile prosthesis was surgically removed 
and he was treated with IV antibiotics and discharged.  A 
September 1994 urology note reflects that he complained of 
numbness and tingling in the penis.   A February 1996 VA 
urology consultation report notes complaints of pain on 
ejaculation, continued impotency and loss of sensation.  
Private treatment records dated in October 1996 show 
diagnoses of penile neuropathy.  VA outpatient treatment 
records dated in September and October 1998 show complaints 
of penile and groin pain.

In April 2007, the Veteran testified that although he had 
erectile dysfunction prior to the 1994 surgeries, he is now 
totally impotent and has nerve damage with pain.  He said 
that this has caused mental problems, including depression.  

The report of a January 2009 VA examination reflects that the 
Veteran stated that he has continued to experience erectile 
dysfunction and is now totally impotent.  On physical 
examination, there was minimal scarring noted in the midline 
of the scrotal sac, but no other deformities noted.  The 
diagnosis was erectile dysfunction, with subsequent penile 
implantation, infection, and resulting removal of penile 
implant.  The VA examiner reviewed the claims file and opined 
that the Veteran "less than likely as not has additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing hospital care, medical or 
surgical treatment, or examination in association with the 
March 1994 penile prosthesis insertion and the resulting May 
1994 penile prosthesis removal due to infection; nor due to 
an event not reasonably foreseeable."  The VA examiner's 
rationale was that there was no evidence of any breach in the 
standard of care provided and that, unfortunately, infection 
is a risk of any surgical procedure.  The VA examiner also 
noted that the Veteran had impotence prior to the 
implantation and continued to have impotence after removal of 
the penile implant. 

In adjudicating this claim, the Board has, along with the 
medical evidence, also considered the Veteran's oral and 
written assertions, as well as those advanced by his 
representative on his behalf. Nevertheless, as neither is not 
shown to be other than a layperson without the appropriate 
training and expertise, they are not competent to render a 
probative (i.e., persuasive) opinion on these matters.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no substantive value.

In sum, the record shows that the Veteran had erectile 
dysfunction and elected to undergo a penile prosthesis 
implantation.  Unfortunately, the prosthesis became infected 
and required removal.  The January 2009 VA examiner opined 
that there was no additional disability resulting from the 
1994 surgeries and that the Veteran was impotent both before 
and after the surgeries.  The Veteran, however, states that 
the erectile dysfunction became worse after the surgeries and 
that he also developed numbness and pain.  However, even 
assuming additional disability after the surgeries, there is 
no evidence of any carelessness, negligence, lack of proper 
skill, or error in judgment on the part of VA.  The only 
competent medical opinion of record is the VA examiner's 
opinion that there was no fault on the part of VA and that an 
infection is a foreseeable event of any surgery.    
Accordingly, since the preponderance of the evidence weighs 
against the claim, entitlement to compensation benefits under 
38 U.S.C.A. § 1151 is not warranted.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for erectile dysfunction resulting from a penile prosthesis 
implant and removal is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


